                                                                              DISTRICT OF OREGON
                                                                                   FILED
                                                                                 October 29, 2020
                                                                            Clerk, U.S. Bankruptcy Court



        Below is an order of the court.




                                                             _______________________________________
                                                                       PETER C. McKITTRICK
                                                                       U.S. Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                       Case No. 19-33575-pcm7

       Miriam Farley

                       Debtor.

       Rodolfo A. Camacho, Trustee                 Adv. Proc. No. 20-03003-pcm

                       Plaintiff,                  ORDER DENYING MOTION AND
                                                   NOTICE OF INTENT TO SETTLE AND
                       v.                          COMPROMISE ADVERSARY
                                                   PROCEEDING, AND ORDER THEREON
       Timothy M. Farley,

                       Defendant.

               THIS MATTER came before the Court on Trustee Rodolfo A. Camacho’s Motion and

      Notice of Intent to Settle and Compromise Adversary Proceeding, and Order Thereon (Main

      Case Docket #34, Adv. Proc. Docket #26) (the “Motion to Settle”). Trustee/Plaintiff Rodolfo

      A. Camacho appeared through counsel, David W. Criswell. Defendant Timothy M. Farley

      appeared through counsel, Ted A. Troutman. Debtor Mimi. E. B. Farley appeared through


Page 1 of 2     ORDER DENYING MOTION AND NOTICE OF INTENT TO SETTLE AND          VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                COMPROMISE ADVERSARY PROCEEDING, AND ORDER THEREON                 319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869



                            Case 20-03003-pcm    Doc 40    Filed 10/29/20
      counsel, Christopher N. Coyle. Based upon the Court’s record, briefing, argument from

      counsel, and the Court being otherwise fully advised, the Court announced its oral ruling on

      October 21, 2020 (and such findings and conclusions having been stated on the record and

      incorporated herein by reference), and

              NOW, THEREFORE, it is ORDERED that the Motion to Settle is DENIED.

                                                  ###

       PRESENTED BY:                                  First Class Mail:

       VANDEN BOS & CHAPMAN, LLP                      None.

                                                      Electronic Mail:

       By:/s/Christopher N. Coyle                     The foregoing was served on all CM/ECF
          Christopher N. Coyle, OSB #073501           participants through the Court's Case
          Of Attorneys for Debtor                     Management/Electronic Case File system.


       LBR 9021-1 CERTIFICATION
       I certify that I have complied with the
       requirement of LBR 9021-1(a); this order
       was circulated following the Court’s
       announcement of its ruling.


       By:/s/Christopher N. Coyle
          Christopher N. Coyle, OSB #073501
          Of Attorneys for Debtor




Page 2 of 2    ORDER DENYING MOTION AND NOTICE OF INTENT TO SETTLE AND          VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
               COMPROMISE ADVERSARY PROCEEDING, AND ORDER THEREON                 319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869



                          Case 20-03003-pcm       Doc 40   Filed 10/29/20
